Opinion issued February 24, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00960-CV
———————————
In RE Harold Dean White, Relator

 

 
Original Proceeding on Petition for Writ of Habeas Corpus

 

 
MEMORANDUM OPINION[1]
          Relator, Harold Dean White, requests
habeas corpus relief from the trial court’s November 1, 2010 contempt order.  We dismiss relator’s petition for writ of
habeas corpus as moot.  
The contempt order that is the subject of this habeas
proceeding was signed by Judge Tony Lindsay. 
Judge Lindsay, however, no longer presides over the 280th District
Court; Judge Lynn Bradshaw-Hull is now the presiding judge of the 280th
District Court.  On January 4, 2011, we abated the habeas proceeding in order to
allow Judge Bradshaw-Hull to reconsider Judge Lindsay’s ruling.  See Tex. R. App. P. 7.2(b) (“If the case is
an original proceeding under Rule 52, the court must abate the proceeding to
allow the successor to reconsider the original party’s decision.”).  Judge Bradshaw-Hull since has withdrawn the contempt
order.  Because the order about which
relator complains is no longer in effect, the issues raised in his petition are
moot.  See In re Campbell, 106 S.W.3d 788, 788 (Tex. App.—Texarkana 2003,
orig. proceeding).
Accordingly, this habeas proceeding
is reinstated, and we dismiss relator’s petition for writ of
habeas corpus.  Our order granting
relator temporary relief is vacated.  
PER CURIAM
 
Panel
consists of Justices Alcala, Bland, and Massengale.




[1]
          The underlying case is Melissa White v. Harold Dean White, No.
2010-63189 in the 280th District Court of Harris County, Texas, the Honorable
Lynn Bradshaw-Hull presiding.